Title: To George Washington from William Greene, 26 August 1782
From: Greene, William
To: Washington, George


                  
                     Sir
                     Warwick 26th August 1782.
                  
                  I had the Honor of receiving your Excellencys letters of the 10th Ulto and the 10th Instant, and have laid them before the General Assembly, who have ordered that 200 Effective Men be inlisted as Recruits to the Regiment belonging to this State, as will appear by a Copy of their Resolve to be brought on by Major Olney.  They did not think proper to appoint Officers to fill up any other Vacancies except that of Capt. Dutee Jerauld, and Mr Benjamin Peckham who is appointed to supply the place of the aforesaid Jerauld.  I am very respectfully Your Excellencys obedient & very Humble Servt
                  
                     W. Greene
                  
               